                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-20806-CR-MARTINEZ

UNITED STATES OF AMERICA,

               Plaintiff,

v.

ROEL EMILIO BURGOS,

               Defendant.

______________________________/

                                       DETENTION ORDER

       Pursuant to 18 U.S.C. § 3142(f), on December 20, 2018, a hearing was held to

determine whether defendant ROEL EMILIO BURGOS should be detained prior to trial.

Having considered the factors enumerated in 18 U.S.C. § 3142(g), this Court finds that no

condition or combination of conditions will reasonably assure the safety of any other person and

the community. Therefore, it is hereby ordered that defendant ROEL EMILIO BURGOS be

detained prior to trial and until the conclusion thereof.

       In accordance with the provisions of 18 U.S.C. § 3142(i), the Court hereby makes the

following findings of fact and statement of reasons for the detention:

       1. The defendant is charged by indictment in the Southern District of Florida with

possession of a firearm by convicted felon in violation of Title 18, United States Code, Section

922(g)(1).

       2. The weight of the evidence against the defendant is substantial. The government has

proffered that on August 15, 2019, the defendant pistol whipped the mother of his children and

hit another victim before fleeing the scene. Law enforcement officers received a BOLO for a

white male wearing a white shirt with blood on it. Law enforcement officers saw a person
matching that description getting into a pickup truck. Law enforcement officers stopped the

pickup truck and found an empty magazine on the defendant's person and a firearm under the

passenger seat where the defendant had been sitting. The defendant stated that he should

have shot the mother of his children so she would not talk.

       On a prior occasion, the defendant had told the mother of the defendant's children that a

stay away order would not help her because she would be dead before the police ever came.

The defendant has previously been convicted of a felony.

       3. The pertinent history and characteristics of the defendant support pretrial detention.

The defendant was born on February 24, 1980 in Springfield, Massachusetts. The defendant

has an extensive criminal record consisting of 31 arrests in 19 years, including assault, battery,

cocaine and marijuana possession. On at least four occasions, the defendant has failed to

appear in court. He has had a fugitive warrant and his probation has been revoked three times.

Title 18, United States Code, Section 3142(g)(3)(A).

       4. The Court specifically finds by clear and convincing evidence, there are no

conditions or combinations of conditions which will reasonably assure the safety of other

persons and the community. The defendant pistol whipped the mother of his children, made

statements that he should have shot her so she would not talk and told her a stay away order

would not help her because she would be dead before the police came. Based on the nature of

the instant offense, the defendant's statements concerning the mother of his children and his

extensive criminal record, the Court has concluded that this defendant presents a danger to

other persons and the community.




                                                2
       The Court hereby directs:

                      (a) That the defendant be committed to the custody of the Attorney

General for confinement in a corrections facility separate, to the extent practical, from persons

awaiting or serving sentences or being held in custody pending appeal;

                      (b) That the defendant be afforded reasonable opportunity for private

consultation with counsel; and

                      (c) That, on order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility in which the

defendant is confined deliver the defendant to a United States Marshal for the purpose of an

appearance in connection with a court proceeding.

       DONE AND ORDERED at Miami, Florida, this 20th day of December, 2019.




                                             _________________________________
                                             JOHN J. O'SULLIVAN
                                             UNITED STATES MAGISTRATE JUDGE




                                                3
